internal_revenue_service p o box cincinnati oh number release date date legend dollar_figurex dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program your grants will promote economic development in troubled neighborhoods to lesson neighborhood tensions eliminate prejudice and discrimination provide educational opportunities decrease juvenile delinquency and combat community deterioration you will provide grants to worthy individuals whose intent is similar to your purpose and whose project will achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the individual you do not anticipate granting scholarships or making loans your grants will be publicized through direct and indirect contacts with the community including your website and contact with various charitable and educational organizations in the future you may expand your publicity efforts when appropriate the number and amount of grants will be contingent upon your resources it is anticipated that less than grants will be awarded each year and the amount of each individual grant will not exceed dollar_figurex the size of each grant will depend on its purpose you intend to make grants for c purposes including but not limited to the following to cultivate specific skills and or talents of the individuals to provide fellowships to fund research and implement projects to encourage the revitalization of and economic growth in troubled areas including but not limited to defraying some of the costs of opening a business in distressed communities to pay costs of equipment space rental or other expenses related to approved special projects and to fund residency opportunities whereby recipients will research develop and implement charitable and educational programs each project must be feasible distinctive and innovative able to solve a problem or seize an opportunity able to have a lasting impact on your city inspirational to others to join respond or act simple enough to be replicable and able to advance an applicant's talent or career your application is designed to provide you with enough information to determine that the project will serve sec_501 purposes you will require applicants to provide personal information and a narrative about the proposed project the applicants may be required to provide supporting documents to show he or she can be successful at the proposed project grant recipients will be selected on an objective and non-discriminatory basis factors unrelated to the purposes of the individual grant such as race gender or employment status will not be considered by or influence the selection of recipients by the selection committee individuals involved in selecting the grant recipients relatives of members of the selection committee relatives of your officers or directors relatives of substantial contributors and all other disqualified persons are ineligible to receive your grants in addition your donors will not be permitted to designate individual grantees it is anticipated that the selection committee will consist of creative professionals civic leaders and members of your board_of directors selection committee members will represent a broad range of experience in art technology design the built environment urban issues and human services all selection committee members will be actively engaged in local regional and national creative or civic culture new members will be letter catalog number 58222y nominated by the current committee and will be appointed by the foundation's board_of trustees the members of the selection committee have not yet been selected to increase community participation and engagement the selection committee may present finalists from the larger pool of applicants to the public for a community vote in such circumstances the community would be offered a summary of the objectives and or proposed projects set forth in the finalists' grant application materials and would base the selection of the recipients on this summary the grant will support costs for the stated purpose of the grant ie to achieve the specified objective produce the proposed report or product or to improve or enhance the designated skill or talent typically grants will not exceed one year to obtain maintain or qualify for renewal of a grant grantees may be required to reapply all grant recipients must provide any reports and or additional documentation to ensure compliance with your procedures each recipient will be required to submit an annual report describing the use of the grant funds and document progress towards completion of the project when the project is completed a final report outlining the recipient's accomplishments and an accounting of the grant funds received must be provided if the grantee fails to file a report files a questionable report or other information indicates that all or a portion of the grant funds are not being used for the purposes of the grant you will initiate an immediate investigation if you determine that grant funds have been used for improper purposes you will take all reasonable and appropriate steps to either i recover the diverted grant funds or ii ensure that the diverted grant funds are restored and appropriately expended towards the proper purposes of the grant legal action may be taken where appropriate unless it is improbable that such action would result in the successful recovery or restoration of the funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or letter catalog number 58222y - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58222y if you have any questions please contact the person listed at the top of this letter sincerely tam era l ripperda director exempt_organizations letter catalog number 58222y
